Citation Nr: 1023996	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee, status post arthroplasty.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1952 to February 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant testified at a hearing before a Decision Review 
Officer (DRO) in October 2008.  A transcript of the hearing 
is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the remaining issues on 
appeal.  In this case, the Veteran contends that his current 
right knee osteoarthritis and left knee degenerative joint 
disease are related to service.  Specifically, he contends 
that he injured the knees during a fall in service and sought 
treatment at sick bay at the time of the injury.  He reported 
that the in-service medical examiner told him he hadn't 
broken any bones, prescribed aspirin for the pain, and told 
him to come back after a few days if the pain persisted.  The 
Veteran contends that this injury was the beginning of his 
current bilateral knee disabilities.

A review of the service treatment records shows no evidence 
of complaints of or treatment for the knees.  The treatment 
described by the Veteran is not noted within the service 
records.  The only notation regarding the knees indicates on 
examination for identifying body marks, scars, and tattoos, 
an anterior "CS 1/2"" right knee at service entrance, in 
October 1952.

Post-service treatment records, from 2005 to 2008, show 
treatment for arthritis of the bilateral knees.  In October 
2007, the Veteran underwent a total arthroplasty of the right 
knee.  In February and March 2008, Dr. F.S.L. submitted 
letters providing positive medical nexus opinions relating 
the Veteran's current bilateral knee disabilities to service.  
The Board notes that the opinions provided no rationale and, 
therefore, cannot be deemed probative.  See Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
must assess the credibility and probative value of the 
medical evidence in the record); Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (holding that the probative 
value of medical opinion evidence is based on the personal 
examination of the patient, the knowledge and skill in 
analyzing the data, and the medical conclusion reached).  
However, the Board acknowledges that the opinions are 
suggestive of a possible nexus between the Veteran's current 
knee disabilities and service.  As the Veteran has not yet 
been afforded a VA examination and no probative nexus opinion 
has been offered, a VA examination is necessary in this 
regard.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  

Based on the evidence above, including the Veteran's 
testimony of a bilateral knee injury with observable knee 
pain in service and post-service, to include a current 
diagnosis of arthritis of the bilateral knees, the Board 
finds a VA examination necessary in order to determine the 
Veteran's complete disability picture and to determine 
whether the Veteran's current symptoms are related to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the 
Board, a VA examination must be conducted.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  As no probative nexus opinion 
has been provided regarding the etiology of the Veteran's 
bilateral knee disabilities and the Veteran was not afforded 
a VA examination in connection with his claims, a VA 
examination is necessary.  See 38 C.F.R. § 3.159(c)(4); see 
also Colvin, supra.

Additionally, the Board notes that in an October 2008 DRO 
hearing, the Veteran mentioned treatment for the knees 15 to 
20 years prior.  The Board notes that the earliest VA 
treatment record associated with the claims file is from 
2005.  Thus, the RO/AMC should attempt to locate any and all 
relevant treatment records prior to 2005.  As this case is 
being remanded for additional development, the RO/AMC should 
also locate any relevant treatment records since 2008.

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain a complete 
copy of the Veteran's treatment records 
for his bilateral knees prior to 2005 and 
since 2008.  All efforts to locate these 
records should be noted in the claims 
file.  If these records cannot be 
obtained, it should be so stated.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his right knee 
osteoarthritis and left knee degenerative 
joint disease.  The Veteran's claims 
folder must be provided to the VA 
examiner to review in conjunction with 
the Veteran's examination.  The 
examination report should state that the 
claims folder has been reviewed.  The 
examiner should be requested to express 
an opinion as to whether it is more 
likely, less likely, or as likely as not 
that the Veteran's bilateral knee 
disabilities are the direct result of a 
disease or injury in service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a thorough 
and complete rationale for all opinions 
provided in the examination report.  

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009).

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



